PER CURIAM.
Dorothy L. Allen (the wife) appeals portions of the final judgment of dissolution of the parties’ marriage. We affirm the trial court’s disposition of the real property involved, but hold it was error for the trial court not to have awarded the wife at least $200.00 per moth permanent alimony in view of the financial circumstances of the parties and the wife’s age and physical condition.
Accordingly, that portion of the final judgment denying the wife alimony is vacated and the cause remanded to the trial court with directions to award the wife permanent alimony of at least $200.00 per month absent a finding of a material change in circumstances. The judgment is otherwise affirmed.
HOBSON, Acting C. J., and BOARD-MAN and OTT, JJ., concur.